DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 6, 8-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gotoh et al. 5,484,174.
In regard to claim 1, discloses a kit for connecting pipes, comprising:
a tubular fitting 2 including an access end for an end portion of a pipe to be connected;
said access end including a fluid-sealing gasket 8 interposed between an inner surface of the tubular fitting and an outer surface of the pipe; and
a pressing tool 10 configured to implement a radial plastic deformation action on the access end defining a stable coupling condition between said tubular fitting and the pipe;
wherein said pressing tool comprises at least one tooth 12 extending radially with respect to a circumferential extension of the tubular fitting and the pipe; and

wedge shaped (see cross-section of 12 in fig. 1, it is larger at the base and narrower at the end, making it wedge shaped) to define an end which is distal to the annular surface, is tapered
and has a decreasing section;
wherein said access end comprises at least one radial projection 13 formed as a result of the radial plastic deformation action, said at least one radial projection being at least partially inserted in the outer surface of said pipe 1, said at least one radial projection also being wedge shaped (deformation 13 would have the same shape as the wedged shaped tooth 12) to define an end, which is distal to the inner surface of the tubular fitting, is tapered and 
has a decreasing section; said end of the at least one radial projection being inserted in the outer 
surface of the pipe for mechanically linking the tubular fitting to the pipe.
In regard to claim 3, wherein said pressing tool comprises two jaws 10 (see fig. 1 where 10 is on the top and bottom of the joint), each of which defines a respective portion of said annular surface.
In regard to claim 6, wherein said at least one tooth 12 comprises a plurality of teeth extending radially from said annular surface (see fig. 1).
In regard to claim 8, wherein said at least one radial projection comprises a plurality of radial projections 12 extending radially from the inner surface of the tubular fitting and arranged along an annular area (projections 12 extend from annular areas 4 and 6) of said access end (see fig. 3 where there are 4 projections 12).

In regard to claim 10, wherein said annular area 6 is arranged downstream of the fluid-sealing gasket with respect to a direction of insertion of the pipe into the access end.
In regard to claim 11, wherein said at least one radial projection 12 comprises a plurality of radial projections 12 extending radially from the inner surface of the tubular fitting and arranged along two annular areas 4, 6 of said access end, the two annular areas being 
respectively arranged on opposite sides of the fluid-sealing gasket 8.
In regard to claim 12, wherein said fluid-sealing gasket 8 is housed in an annular chamber 5 formed in said access end; said annular surface of the pressing tool having a circumferential lead 11 adapted to abut against the annular chamber 5 in order to deform said annular chamber and the fluid-sealing gasket contained therein on the outer surface of the pipe (see 5 deformed from fig.1 to fig. 2).
Claim(s) 13 and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stout et al. 2015/0354737.
In regard to claim 13, discloses a method for connecting pipes, comprising the steps of:
inserting an end portion of a pipe 12 inside an access end of a tubular fitting; performing a radial plastic deformation on the access end to define a stable coupling 
condition between said tubular fitting and the pipe;
performing said step of radial plastic deformation 50 using a pressing tool configured to 
press the tubular fitting 14 onto the pipe 12, wherein said step of performing the radial
plastic deformation comprises the substeps of:

inserting, at least partially, the at least one projection in an outer surface of said pipe 12;
performing said substep of forming the at least one projection with at least one tooth 
arranged in said pressing tool for bending a portion of the tubular fitting so that a portion of the at least one projection interferes with the outer surface of the pipe;
performing said radial plastic deformation action only on the access end and not 
deforming said internal section of the pipe (see fig. 3A).
In regard to claim 18, wherein said step of performing the radial plastic deformation further comprises the substep of radially pressing a fluid-sealing gasket 22 arranged in the access end to define a fluid seal between the tubular fitting and the pipe.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gotoh et al. 5,484,174 in view of Hamm 2009/0293577
.
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stout et al. in view of Gotoh et al. 5,484,174.
In regard to claim 15, Stout et al. discloses a method of connecting pipes as described above, where the tubular fitting is crimped with a tool having at least one projection, but it is unclear from the drawings if the tool has more than one tooth.  Gotoh et al. teaches that it is common well known in the art to provide a crimping tool for a similar type of crimped connection with at least four teeth (see fig. 3).  Therefore it would have been obvious to one of ordinary skill in the art to provide the crimping tool of Stout et al. with more than one tooth, as taught by Gotoh et al.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3-4, 6, 8-13, 15 and 18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E. BOCHNA whose telephone number is (571)272-7078. The examiner can normally be reached Monday-Friday 8:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) 270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/DAVID BOCHNA/Primary Examiner, Art Unit 3679